Order entered September 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00101-CV

  STACEY DORFMAN KIVOWITZ, SAMUEL GRANT DORFMAN, SCI
  TEXAS FUNERAL SERVICES, LLC D/B/A SPARKMAN/HILLCREST
    FUNERAL HOME AND D/B/A HILLCREST MAUSOLEUM AND
                MEMORIAL PARK, Appellants

                                         V.

                       LOUIS DORFMAN, SR., Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-13563

                                     ORDER

      Before the Court are appellants’ unopposed motions for an eight-day

extension of time to file their briefs. We GRANT the motions and ORDER the

briefs be filed no later than September 17, 2021.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE